Citation Nr: 1536068	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  09-16 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an evaluation in excess of 30 percent prior to August 16, 2012, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD). 

2. Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from February 2002 to October 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran appeared before the undersigned for a Travel Board hearing in January 2012; a transcript of that proceeding has been associated with the claims file.  

The Board previously remanded this claim in July 2012 for further development of the record. 

Subsequent to the Board's remand, in November 2012, the RO granted an increased evaluation of 70 percent for PTSD, effective August 16, 2012. But see AB v. Brown, 6 Vet. App. 35 (1993) (indicating it is presumed he is seeking the highest possible ratings for these disabilities unless and until he expressly indicates otherwise). 

As noted in the Board's prior remand, the Veteran's increased rating claim reasonably raised a claim seeking TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding a claim of TDIU is inferred in increased rating claims where the Veteran claims his disability affects his employability).  The Board has added this issue above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims of entitlement to a higher rating(s) for service-connected PTSD and entitlement to a TDIU rating.  

As an initial matter, the Veteran's current employment status is unknown at this time.  The most recent VA mental health treatment records contained in Virtual VA indicate that the Veteran was not working as of December 2012.  The medical record otherwise suggests that the Veteran's employment history/status has been variable and inconsistent, at best, having been purportedly fired from jobs on occasions between 2007 and 2012.  The Veteran has specifically voiced concern about his ability to obtain and maintain gainful employment in light of his psychological issues.  

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides." Moore v. Derwinski, 1 Vet. App. 356, 358 (1991). "Marginal employment shall not be considered substantially gainful employment." See 38 C.F.R. § 4.16(a).  

At this juncture, it is unclear from the record if the Veteran is employed and if so, whether such employment results in anything greater than marginal employment.

Accordingly, upon remand, a VA Form 21-8940, Veteran's Application for Increased Compensation based on Unemployability, should be forwarded to the Veteran.  Further, once the VA Form 21-8940 is received and former employers are identified, then VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, should be forwarded to the former employers listed on the form.  

The Board additionally finds that a social and industrial survey considering the effects of the service-connected disabilities on employability should be obtained in order to ensure there is a complete record upon which to decide the TDIU issue. See Friscia v. Brown, 7 Vet. App. 294, 297 (1995) (VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that the veteran's disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal. VA has a duty to supplement the record where necessary.); VA Fast Letter 13-13 (June 17, 2013).

As the Board finds the evidence of record is incomplete and in need of further development with respect to the TDIU claim, it is premature to decide the increased rating claim. See Brambley v. Principi, 17 Vet. App. 20 (2003).  


Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran corrective VCAA notice which informs the Veteran of the evidence necessary to establish TDIU.

2. Forward a VA Form 21-8940 to the Veteran, and subsequently forward a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefit, to the former employers listed on the Veteran's submitted VA Form 21-8940.

3. Obtain VA treatment records for the period from December 2012 to the present.

4. Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the combined impact of his service-connected disabilities on his ability to work.  The examiner should note that service connection is currently in effect for the following disabilities: PTSD (rated as 70 percent disabling); right knee strain (rated as 10 percent disabling); left knee strain (rated as 10 percent disabling); and tinnitus (rated as 10 percent disabling).  

The claims folder, to include records located in VBMS and Virtual VA, should be reviewed, and that review should be indicated in the examination report.

The examiner should assess the functional impact caused by the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work.  In so doing, the examiner must do the following:  (1) consider the Veteran's level of education, special training, and previous work experience but not the Veteran's nonservice-connected disabilities or age; and (2) suggest the type or types of employment in which the Veteran would be capable of engaging with his service-connected disabilities, given his current skill set and educational background.

The examiner is requested to provide a thorough rationale for any opinion provided.

5. Then, readjudicate the Veteran's claims.  If the claims remain denied, the Veteran should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




